                    Case 3:20-cr-00100-KAD Document 64 Filed 07/17/20 Page 1 of 4
  LOCAL PTS
 Violation Report
     (06/18)

DATE                        U.S. PROBATION & PRETRIAL SERVICES
07/16/2020                        DISTRICT OF CONNECTICUT

NAME
                                                                              DOCKET NUMBER:
Hector Umpierre                                                               3:20CR00100-005
U.S. DISTRICT/MAGISTRATE JUDGE
Honorable Kari A. Dooley

                                        Notification of Non-Compliance
ASSISTANT U.S ATTORNEY                                               RELEASE DATE:        July 1, 2020
Maria Del Pilar Gonzalez
                                                                     NEXT COURT DATE:
DEFENSE ATTORNEY
                                                                     CURRENT STATUS: Pretrial Release
Walter C. Bansley , IV
CHARGED OFFENSE(S)
21 U.S.C. 846, 841(a)(1) and (b)(1)(B)(iii)- Conspiracy to Distribute and to Possess with Intent to Distribute
Cocaine and Cocaine Base
                                              (Displaying Most Severe)



CONDITIONS
 Submit to supervision by and report for supervision to the U.S. Probation Office.
 telephone number                           no later than
 ✔ not obtain a passport or other international travel document.
 ✔ abide by the following restrictions on personal association, residence, or travel:

     Travel restricted to the state of Connecticut.
 ✔ avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the

     investigation or prosecution including:
     co-defendants.
 ✔ not use or unlawfully possess a narcotic drug or other controlled substance defined in 21 U.S.C. §
     802, unless prescribed by a licensed medical practitioner.
 ✔ not possess a firearm, destructive device, or other weapon
 ✔ not use alcohol          at all           ● excessively.
 ✔ submit to testing for a prohibited substance if required by the pretrial services office or supervising
     officer. Testing may be used with random frequency and may include urine testing, the wearing of a
     sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening
     testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
     accuracy of prohibited substance screening or testing.
 ✔ participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed

     by the pretrial services office or supervising officer.
 ✔ participate in one of the following location restriction programs and comply with its requirements as
     directed.
         Curfew. You are restricted to your residence every day               from         to        , or
                    as directed by the pretrial services office or supervising officer; or
                                                       Page 1 of 4
                      Case 3:20-cr-00100-KAD Document 64 Filed 07/17/20 Page 2 of 4
  LOCAL PTS
 Violation Report
     (06/18)

     ✔    Home Detention. You are restricted to your residence at all times except for employment;
          education; religious services; medical, substance abuse, or mental health treatment; attorney
          visits; court appearances; court-ordered obligations; or other activities approved in advance by the
          pretrial services office or supervising officer; or
          Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for
          medical necessities and court appearances or other activities specifically approved by the court.
 ✔   submit to location monitoring as directed by the pretrial services office or supervising officer and comply
     with all of the program requirements and instructions provided.
     ✔  You must pay all or part of the cost of the program based on your ability to pas as determined by the
        pretrial services officer or supervising officer.
 ✔   report as soon as possible, to the pretrial services office or supervising officer, every contact with law
     enforcement personnel, including arrests, questioning, or traffic stops.
     Defendant shall be subject to Smartlink or GPS monitoring.
     Defendant shall be permitted to make one weekly trip to shop for personal needs, at the discretion of
     USPO.

CONDITIONS VIOLATED
(1) Home Detention: You are restricted to your residence at all times except for employment;
education; religious services; medical, substance abuse, or mental health treatment; attorney
visits; court appearances; court-ordered obligations; or other activities approved in advance by
the pretrial services office or supervising officer.

(2) Submit to location monitoring as directed by the pretrial services office or supervising
officer and comply with all of the program requirements and instructions provided.
NATURE OF NON-COMPLIANCE/PROBATION OFFICER'S RESPONSE
On July 11, 2020 the defendant left his residence from 11:15 am to 11:45 am. GPS coordinates provide that he went to
a nearby Dunkin' Donuts parking lot.

On July 12, 2020, the defendant was approved to go to the grocery store and laundromat. GPS coordinates provide
that he went to a diner, an unknown residence and the Brass Mill Mall, in addition to the laundromat and grocery
store. The defendant was verbally admonished and reminded that he is only to go to pre-approved locations when on
leave.

On July 13, 2020, the defendant left his residence from 8:16 pm to 8:31 pm and visited a plaza which contained
Walgreens and Auto Zone stores. When confronted by this officer, the defendant denied leaving his residence. This
officer then provided GPS mapping evidence to the defendant. The defendant then admitted that he lied to this officer
and was assisting his spouse with an issue with her car. This officer verbally admonished the defendant and informed
that further non-compliance would result in Court notification. The defendant requested the Court not be notified and
emphasized that he would abide by his location monitoring restrictions moving forward.

On July 14, 2020, this officer observed that the defendant left his residence at approximately 8:53pm. This officer
subsequently contacted the defendant and inquired as to his whereabouts. The defendant informed that he left to take
out the trash. This officer directed him to return to his apartment. He returned at 9:49 pm.


                                                          Page 2 of 4
                    Case 3:20-cr-00100-KAD Document 64 Filed 07/17/20 Page 3 of 4
  LOCAL PTS
 Violation Report
     (06/18)

On July 15, 2020, the defendant left his apartment from 7:12 pm to 8:30 pm, then again from 8:39 pm to 9:43 pm.

ADJUSTMENT TO PRETRIAL SERVICES SUPERVISION (Summary of compliance, results of criminal record check)
Since his release on July 1, 2020, the defendant's adjustment to pretrial supervision has been poor. He has had
difficulty adjusting to the requirements of home detention. He has left his residence at unauthorized times, has
detoured from approved routes, and been dishonest with probation when confronted. This is troubling conduct for
a defendant facing such charges as the defendant. Considering the charges against the defendant, it makes the
specifics of his non-compliance, and the inability to verify his activity, increasingly concerning. The defendant is
otherwise participating in verified pro-social activity, specifically full-time employment.

                                                       I declare the foregoing is true and correct.

                                                           by

                                                                               Michael R Jones
                                                                            U.S. Probation Officer
                                                                Date: July 16, 2020




                                                        Page 3 of 4
                      Case 3:20-cr-00100-KAD Document 64 Filed 07/17/20 Page 4 of 4
  LOCAL PTS
 Violation Report
     (06/18)

Judicial Officer's Response:
The Court will conduct a status conference by Zoom during the week of July 20, 2020, to discuss Mr. Umpierre's
non-compliance. Mr. Umpierre is advised that continued failure to comply fully with the Conditions of Release
will result in either (1) a modification of the conditions to impose a condition of home incarceration, or (2) remand
to custody. Counsel shall provide a copy of this Order to the defendant immediately.




         Submit a Request for Modifying the Condition or Term of Supervision
         Submit a Request for Warrant or Summons
         Concur with action(s) taken by the U.S. Probation Officer
         Other
  A conference will be conducted next week. If additional violations are reported, a warrant or summons will be
  issued and a formal Bond Revocation Hearing will be scheduled.




                                                                                                      Digitally signed by Sarah A. L.
                                                                        Sarah A. L. Merriam, U.S.M.J. Merriam, U.S.M.J.
                                                                                                      Date: 2020.07.17 13:21:02 -04'00'

                                                                                   Signature of Judicial Officer


                                                                                                  Date




                                                          Page 4 of 4
